
	
		I
		110th CONGRESS
		1st Session
		S. 2085
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 27, 2007
			 Referred to the Committee on Energy and
			 Commerce
		
		AN ACT
		To delay for 6 months the requirement to
		  use of tamper-resistant prescription pads under the Medicaid
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Patient and Pharmacy Protection Act of
			 2007.
		2.6-month delay in requirement to use
			 tamper-resistant prescription pads under MedicaidEffective as if included in the enactment of
			 section 7002(b) of the U.S. Troop Readiness, Veterans' Care, Katrina Recovery,
			 and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28, 121 Stat.
			 187), paragraph (2) of such section is amended by striking September 30,
			 2007 and inserting March 31, 2008.
		
	
		
			Passed the Senate
			 September 25, 2007.
			Nancy Erickson,
			Secretary.
		
	
	
	
